MEMORANDUM **
Leon Mormont-Aser appeals his 84-month sentence following his guilty plea for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Mormonb-Aser contends that the district court abused its discretion by denying a further continuance of his sentencing hearing, so that his counsel could analyze newly received medical records and present potential new information to support a downward departure. This contention is unpersuasive. Even assuming Mormont-Aser could show diligent preparation, the need for a continuance, and lack of inconvenience to others, he fails to show that the denial of a continuance prejudiced him. See United States v. Zamora-Hernandez, 222 F.3d 1046, 1049-50 (9th Cir.2000) (stating that a showing of prejudice is required). The court was aware of Mormont-Aser’s medical conditions. He has not pointed to any additional information from the medical records that could have warranted a discretionary downward departure. See U.S.S.G. §§ 5H1.3, 5H1.4 (instructing that mental and physical conditions are not ordinarily relevant in determining sentence).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.